Citation Nr: 1045813	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967, 
including service in the Republic of South Vietnam.  He died in 
May 2002, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The appellant appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  Subsequently, the 
Board has requested and obtained an independent medical opinion 
(IME) regarding the appellant's claim.  In May 2007, the 
appellant submitted a written waiver of RO review of this new 
evidence.  See 38 C.F.R. § 20.1304(c). 

The case was remanded in August 2007 for additional development.  
In an October 2009 decision the Board denied service connection 
for the cause of the Veteran's death.  The appellant appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties entered into a July 2010 Joint 
Motion for Remand (JMR). Information on file indicates that later 
in July 2010 the Court granted the JMR.  The case has now been 
returned to the Board.   


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for residuals of a shrapnel wound of the right upper arm 
(Muscle Group VI) (rated as 10 percent) and residuals of multiple 
shrapnel wounds of the right lower leg and ankle with multiple 
retained foreign bodies (rated as 10 percent).  

2.  The Veteran died in May 2002 and the certificate of death 
lists the immediate cause of death as metastatic adenocarcinoma 
of the colon; no other conditions are listed. 

3.  Because the Veteran served in the Republic of Vietnam during 
the Vietnam era, his exposure to herbicides is presumed.  

4.  The Veteran's service-connected residuals of a shrapnel wound 
of the right upper arm (Muscle Group VI) and residuals of 
multiple shrapnel wounds of the right lower leg and ankle with 
multiple retained foreign bodies did not cause or contribute 
substantially or materially to cause his death.  

5.  Colon cancer which manifested in 1990 was not shown in 
service or for many years thereafter, and there is no competent, 
probative evidence establishing a link between colon cancer and 
in-service herbicide exposure.

6.  The weight of the probative medical evidence establishes that 
the Veteran died of metastatic cancer, which was as likely as not 
primary to either his prostate or his lungs.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the granting of 
service connection for the cause of the Veteran's death, further 
discussion here of compliance with the VCAA is not necessary.  

Background

The Veteran died in May 2002 and the certificate of death lists 
the immediate cause of death as metastatic adenocarcinoma of the 
colon; no other conditions are listed.  

The service treatment records (STRs) are negative for any form of 
cancer.  

In October 1990, the Veteran was admitted to a private hospital 
with diagnoses of a seizure disorder, hepatitis, and anemia.  
November 1990 records indicate that a malignancy should be ruled 
out.  The Veteran was eventually diagnosed with an adenocarcinoma 
of the colon by biopsy later that month. He then underwent a 
sigmoid colon resection. 

In April 2002, the Veteran underwent a CT scan of the abdomen for 
a right rib fracture of questionable pathology and to rule out 
malignancy.  The impression was of extensive disease of the right 
lobe of the liver that may represent a primary hepatocellular 
carcinoma with surrounding satellite lesions or of a large 
conglomerated mass of metastatic disease with smaller peripheral 
lesions.  The reporting physician stated that he favored the 
former diagnosis but that a biopsy should be able to make the 
distinction. 

An April 2002 liver biopsy report reflects a diagnosis of 
moderately differentiated metastatic adenocarcinoma consistent 
with gastrointestinal primary.  It was noted that Dr. C. was 
notified by telephone.

A subsequent April 2002 oncology consult report by Dr. C., the 
Veteran's treating oncologist, reflects that the Veteran noted 
gradual weight loss of 30 pounds in the last one to two years and 
that he recently developed rib pain and lower back pain radiating 
down the right leg.  Dr. C. noted that a chest x-ray showed a 
pathologic rib fracture and a CT scan showed nearly complete 
replacement of the right lobe of the liver and multiple 
peripheral satellite lesions.  Dr. C. then noted that a liver 
biopsy performed the day before was verbally reported as 
adenocarcinoma consistent with colon primary and not suggestive 
of hepatoma.  Dr. C. reported that the Veteran's parents lived 
into their 80s without evidence of cancer and that neither of his 
siblings had any cancer. 

A May 2002 oncology consult report by Dr. F. reflects a diagnosis 
of metastatic myeloid differentiated adenocarcinoma, possibly 
liver primary versus new primary versus recurrence after 10 years 
with a slow growing tumor.

The Veteran died in May 2002 and the certificate of death lists 
the immediate cause of death as metastatic adenocarcinoma of the 
colon; no other conditions are listed.  

At the time of the Veteran's death, service connection was in 
effect for residuals of a shrapnel wound of the right upper arm 
(Muscle Group VI) (rated as 10 percent) and residuals of multiple 
shrapnel wounds of the right lower leg and ankle with multiple 
retained foreign bodies (rated as 10 percent).  

A September 2004 letter from Dr. C, the Veteran's treating 
oncologist, reflects his opinion that the source of the Veteran's 
cancer cannot be determined with any certainty, noting that 
possibilities include a recurrence of his colon cancer from 10 
years earlier or a second cancer which started since his first 
cancer.  Dr. C. noted that the primary site, if the Veteran had a 
second cancer, was clinically occult.  Dr. C. observed that there 
is a category of cancer called "metastatic adenocarcinoma of 
unknown primary" and that the Veteran's cancer fits into this 
category.  Dr. C. acknowledged that it is not well established 
that adenocarcinoma of unknown primary is related to Agent Orange 
exposure, but he stated that it is possible that Agent Orange 
might be a causative agent.  Dr. C. also stated that it is 
possible that the Veteran's original colon cancer, which occurred 
at an early age, was related to Agent Orange exposure.  

During her May 2005 Board hearing, the appellant testified that 
she had talked to Dr. C. besides the letter but Dr. C. did not 
know where the cancer originated. 

In a May 2006 report, Dr. B., an independent medical expert, 
noted that in 1990 the Veteran was diagnosed with colon cancer in 
the sigmoid colon that was resected with no evidence of 
metastasis and that about 11.5 years post- operatively the 
Veteran presented with extensive liver and bone metastases from a 
cancer of some form, dying within one month of gastrointestinal 
bleeding felt to be due to the cancer which at the time was 
believed to be colon cancer.  Dr. B. noted that a biopsy was 
performed on the liver metastases but that one report supposedly 
called the cancer consistent with colon cancer while another 
report called the cancer myeloid differentiated adenocarcinoma 
and could not differentiate liver primary from other source from 
colon recurrence.  Dr. B. noted that the actual biopsy report 
could not be found within the extensive record and observed that 
there is no such thing as a myeloid differentiated adenocarcinoma 
in modern terminology, although he could not rule out its 
existence in more ancient terms.  Dr. B. pointed out that the 
record contains insufficient information and that, due to the 
confusion from the above term, the pathology would normally be 
reviewed to make a proper decision.  

Presuming that the initial liver biopsy report is correct, Dr. B. 
stated that the Veteran died from metastatic colon cancer, a 
primary tumor that has a propensity for liver metastasis, and 
bone metastasis is common enough to state that it definitely came 
from the same primary.  Dr. B. stated that it is unclear, 
however, if this was a recurrence of the original primary as late 
recurrence, although rare, does exist in the literature while 
having had one colon cancer increases the risk of a second 
primary.  Dr. B. noted that, without having seen the biopsy 
material, the possibility that the initial pathologic reading 
from the liver was wrong cannot be ruled out.  Dr. B. then stated 
that, if this is really colon cancer, Agent Orange is unlikely to 
have contributed to the Veteran's death; however, Dr. B. noted 
that, as the very real possibility exists that this is not colon 
cancer, an independent pathologist should review the liver biopsy 
from 2002.  Dr. B. concluded that, if one presumes the liver 
biopsy report of "consistent with" colonic primary is correct, 
then this is unlikely to be related to the Veteran's service in 
Vietnam or exposure to Agent Orange.  

In an October 2009 letter, initial consideration of which was 
waived by the appellant's attorney, Dr. C, of the St. Joseph's 
Medical Center (and who is not the Dr. C that was the Veteran's 
treating oncologist) stated that he had reviewed the pertinent 
medical records made available to him.  It was clear that the 
Veteran had metastatic adenocarcinoma to the liver which caused 
his death at age 57.  From the record, it was unclear whether the 
cancer metastasized from the colon, which was the site of 
previous tumor, or from a different primary lesion.  The Veteran 
had no known family history of cancer but in November 1990, at 
age 46, had surgery for carcinoma of the sigmoid colon and a 
pathology report at that time indicated colonic adenocarcinoma 
without evidence of lymph node involvement or metastases.  
Metastatic adenocarcinoma was diagnosis in 2000, based on a CT 
scan that showed extensive disease of the liver, and a biopsy.  
Unfortunately, the only record of that biopsy is a second hand 
report from the oncologist who stated that "verbal report shows 
adenocarcinoma consistent with colon primary.  Biopsy is not 
suggestive of hepatoma."  There is no formal pathology report in 
the medical records.  Another oncologist, four weeks later, 
rendered an impression of "[m]etastatic myeloid differentiated 
adenocarcinoma possible liver primary versus primary versus 
recurrence after 10 years with slow growing tumor."  After dying 
in the next few days, the treating oncologist concluded that 
"the source of this cancer cannot be determined with any 
certainty." 

Dr. C further stated that in this case, with such a paucity of 
actual data, it was impossible to determine the actual site of 
the Veteran's primary cancer which eventually spread to his 
liver.  It must then be as likely as not that the primary tumor 
was not gastrointestinal in origin.  Other likely sites of 
primary adenocarcinoma that can metastasize to the liver included 
the lungs, prostate, and pancreas.  There were cases reported of 
Agent Orange exposed veterans developing metastatic 
adenocarcinoma described in literature (which was cited).  Recent 
medical literature also supported an association between Agent 
Orange exposure in Vietnam and the development of prostate 
cancer.  These tumors were more aggressive, more likely to 
metastasize and develop earlier than those in unexposed persons.  
Another recently published paper studied the prevalence of 
cancers in the Vietnamese population that had been exposed to 
herbicides and had concluded that there was "a positive 
association between past exposure to military herbicides and 
current prevalence of cancer." 

Dr. C concluded that given the Veteran's young age at onset of 
his first tumor and lack of family history of neoplasm, serious 
consideration had to be given to his history of environmental 
exposure to herbicides in Vietnam.  In Dr. C's medical opinion, 
based on review of the recent literature, it was as likely as not 
that the Veteran's metastatic adenocarcinoma was a direct result 
of his inservice exposure to herbicides in Vietnam.  

Subsequently, the Veteran's attorney submitted a November 2010 
report from Dr. C of the St. Joseph's Medical Center, initial 
consideration of which was waived by the appellant's attorney, in 
which that physician provided an additional medical opinion.  Dr. 
C stated that he had been provided the Veteran's claim file and 
had reviewed it in its entirety, and had reviewed the Board's 
October 2009 decision.  Dr. C observed that he had noted in his 
October 2009 opinion that there was a paucity of actual data 
regarding the Veteran's diagnosis.  Most notably, there was only 
a second hand mention of the results of an April 2002 liver 
biopsy.  In the October 2009 Board decision it had been noted 
that the liver biopsy report had been found and in that decision 
it was stated that the Veteran had not died of liver cancer but 
rather of colon cancer.  

Dr. C reported that in reviewing the claim file he had been able 
to read the biopsy report, which was dated April 26, 2002, and 
the report stated, in its entirety that:

DIAGNOSIS
LIVER, CUTTING BIOPSY
	METASTATIC MODERATELY DIFFERENTIATED
      ADENOCARCINOMA CONSISTENT WITH 
      GASTROINTESTINAL PRIMARY. 

Dr. C noted that the report made no mention of the microscopic 
description of the biopsy material.  This utter lack of 
histopatholgical description made it impossible to determine on 
what basis the conclusion reach in the biopsy report was made.  
Its usefulness as a tool to determine the actual source of the 
Veteran's cancer was no better than the second hand reports 
referenced in Dr. C's original opinion.  As noted by the IME's 
May 2006 opinion "[w]ithout having seen the biopsy material from 
the liver, I can not [sic] in good conscience rule out the 
possibility that the initial pathological reading from the liver 
was wrong ... There is nothing in the provided record to inform as 
to how the pathologist concluded that this was colon cancer in 
the liver."  

Dr. C further noted that the biopsy report did nothing to address 
this monumental issue.  Without an independent review of the 
Veteran's biopsy slides, it would be irresponsible to conclude 
the source of the Veteran's primary tumor with any certainty. 
Given the lack of actual histopathological data in the 2002 
biopsy report and the Veteran's unusual clinical course, as 
documented previously, it remained as likely as not that the 
Veteran's primary tumor was not of gastrointestinal origin.  
Given these limitations, and for the same reason documented in 
the prior opinion, Dr. C reiterated his prior medical opinion 
that it was as likely not that the Veteran's metastatic 
adenocarcinoma was a direct result of his inservice exposure to 
herbicides in Vietnam.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service- connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. 

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II or adult-onset diabetes mellitus), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 
(1996).   

Analysis

The dispositive matter in this case is the site at which the 
Veteran's fatal cancer was primary, i.e., the site at which it 
originated.  Since it is undisputed that he served in Vietnam 
and, so, was presumptively exposed to herbicides, and that the 
cancer did not originate until many years after the termination 
of the Veteran's active service, if it originated at a site which 
under governing law and regulations is presumptively due to 
inservice herbicide exposure the claim must be allowed. 

In this case, the evidence has focused on the report of the April 
2002 biopsy report which suggested that the cancer was primary to 
the gastrointestinal system, and other evidence suggests that it 
may have been primary to the colon.  Under governing law and 
regulations, cancers which are primary to the colon, and the 
gastrointestinal system as a whole, and other than soft-tissue 
sarcomas which are not shown in this case, are not presumptively 
due to inservice herbicide exposure.  Whereas, any form of cancer 
which is primary to either the Veteran's prostate or his 
respiratory system is presumptively due to inservice herbicide 
exposure in Vietnam.  

Read together, the opinions of the IME and Dr. C of the St. 
Joseph's Medical Center, both of whom reviewed the claim file, 
indicate that the 2002 biopsy report is not reliable in 
indicating that the Veteran's fatal cancer was primary to the 
gastrointestinal system.  Rather, the weight of the evidence 
suggests that it was most likely primary to either the Veteran's 
prostate or his lungs, or his pancreas.  

In this regard, no forms of cancer, other than soft tissue 
carcinomas, which are primary to the pancreas are presumptively 
due to inservice herbicide exposure.  However, this is only one 
of three possible or probable sites to which the Veteran's fatal 
cancer was most likely primary.  The other two sites are his 
prostate and his lungs.  In either case, i.e., whether primary to 
the prostate or the lungs, any form of cancer which is primary to 
either site occurring in a Veteran who was exposed, even 
presumptively, to herbicides in Vietnam warrants the application 
of the legal presumption that the cancer is due to inservice 
herbicide exposure.  

Having resolving all doubt in favor of the appellant, the Board 
concludes that it is at least as likely as not that the Veteran's 
fatal cancer was primary to either his lungs or his prostate and, 
having presumptively been exposed to herbicides during his 
military service in Vietnam, service connection for the cause of 
his death is warranted.  








ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


